Citation Nr: 1110484	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-49 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold exposure to the upper extremities.

4.  Entitlement to service connection for residuals of cold exposure to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the U.S. Air Force from April 1949 to November 1952.  He is the recipient of the Korean Service Medal and Occupation Medal of Japan.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for residuals of cold exposure to the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is attributable to hazardous noise exposure during active service.

2.  The Veteran has tinnitus that is attributable to hazardous noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of those benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist the Veteran is necessary.

In this case, the Veteran contends that his current hearing loss and tinnitus are due to noise exposure during active service in the U.S. Air Force.  He reported working on the flight line, while stationed on an air base in the Republic of Korea.   He contends that he was exposed to constant hazardous noise at that time.  In essence, he describes worsening hearing and tinnitus problems since service discharge.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A review of the Veteran's form DD 214 confirms that he worked on an airbase and had service in the Republic of Korea.  Unfortunately, the Board notes that, aside from the form DD 214, the Veteran's service treatment and personnel records are not available for review.  A May 2008 formal finding indicated that the Veteran's service records are fire related.  

When, as here, a Veteran's complete service records are unavailable through no fault of his, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the threshold for allowance of a claim is not lowered, and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

Although the Veteran service records are not available for review, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In light of the evidence showing the Veteran's service on an air base in the Republic of Korea, the Board finds competent and credible the Veteran's contentions that he was exposed to hazardous noise during service.  Thus, the Board concedes the Veteran's in-service exposure to acoustic trauma.  However, the question remains as to whether the Veteran's current hearing loss and tinnitus are related to such exposure.

In February 2009, the Veteran was afforded a VA audiological examination.  The examiner noted in-service noise exposure as well as some post-service occupational and recreational noise exposure related to farming and hunting.  On examination, puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
70
75
LEFT
30
45
50
75
85

Puretone threshold averages were 86 decibels in the right ear and 88 in the left ear.  The examiner noted that word recognition scores were good in each ear and diagnosed bilateral hearing loss.  The examiner acknowledged the Veteran's report that he first experienced tinnitus at least 30 years ago but could not specify the circumstances of onset.  The examiner diagnosed tinnitus and related it directly to the Veteran's hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to service.  In essence, the examiner noted that there were no available service records showing in-service acoustic trauma to support the Veteran's contentions with regard to in-service noise exposure and referenced post-service noise exposure from the Veteran's job and recreational activities to support his conclusion.

In October 2009, the Veteran submitted a private medical opinion contradicting the February 2009 VA examiner's opinion.  In this regard, Dr. A. H. acknowledged the Veteran's in-service noise exposure and minimal post-service noise exposure as well as the Veteran's report of constant, long-standing bilateral tinnitus which had begun a short time after service.  In addition, Dr. A. H. reported that audiological testing revealed moderate to severe high frequency bilateral hearing loss, slightly worse in the left ear.  He opined that the Veteran's hearing loss and tinnitus were more likely than not related to in-service noise exposure and supported this assessment with a citation to histopathology medical literature.  He also reasoned that the Veteran had very minimal post-service noise exposure.

With regard to the conflicting medical opinions of record, the Board finds the private positive nexus opinion the most probative.  This opinion is based on a review of the Veteran's service history and medical history and on his contentions of in-service noise exposure (which have been conceded).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims file); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

By contrast, the Board finds the VA examiner's opinion to be less probative as it is based on an incorrect presumption that the Veteran had no in-service acoustic trauma.  Additionally, the VA examiner utilized an inappropriate standard requiring corroboration of the Veteran's competent lay reports, despite the fact that the Veteran's service medical records are unavailable through no fault of his own.  Further, as previously stated herein, the Board has conceded the Veteran's in-service noise exposure, thereby rendering the VA examiner's opinion inadequate as not supported by the evidence of record which shows the Veteran was indeed exposed to hazardous noise in-service with minimal post-service noise exposure.  Thus, the positive opinion is deemed more probative in this case.

Accordingly, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports the grant of service connection for bilateral hearing loss and tinnitus.  As noted above, in-service noise exposure has been conceded and the only probative medical opinion of record directly relates the Veteran's current hearing loss and tinnitus to his service.  Service connection for both bilateral hearing loss and tinnitus is, therefore, warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is necessary to adjudicate the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred, and the two issues remaining on appeal will be remanded for action as described below.

In this case, the Veteran contends that he currently experiences cold injury residuals of his upper and lower extremities and that he sustained such cold injuries during his active service in the Republic of Korea.  

As noted above, the Veteran's service treatment records are unavailable for review.  However, a DD Form 214 confirms his service in the Republic of Korea as well as his work on the flight line.  Additionally, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In light of the facts of this case, the Board concedes the Veteran's in-service exposure to cold.

The Board notes that no VA examination has been afforded the Veteran for these claimed disabilities.  As noted previously, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Here, the evidence of record tends to show that the Veteran was exposed to the cold during service and that he currently experiences symptoms of his upper and lower extremities that may be related to such exposure.  Accordingly, as no medical opinion has yet been offered, the Board finds that a remand of these two service connection claims is necessary to accord him the opportunity to undergo a pertinent VA examination to address the nature and etiology of any identified cold injury residuals. 
Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cold injury residuals of his upper and lower extremities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent symptomatology should be annotated in the examination report.  

Also, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed cold injury residuals of the Veteran's upper and lower extremities had their onset in his active service or are otherwise related to his active service, including his conceded exposure to cold weather while stationed in the Republic of Korea.

A complete rationale for all opinions expressed must be provided.  

2.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the issues remaining on appeal.  If any of these claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


